   Case 5:20-cv-01746-JGB-SP Document 29 Filed 07/09/21 Page 1 of 6 Page ID #:248

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          5:20-cv-1746-JGB (SPx)                                        Date   July 9, 2021
 Title             James Rutherford v. Dootson Property Management, L.P., et al.




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                None                             None
                 Deputy Clerk                        Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                         None Present                                         None Present
 Proceedings:                 (In Chambers) Order Granting In Large Part Plaintiff’s Motion to
                              Compel [24]

                                             I. INTRODUCTION

       On June 2, 2021, plaintiff James Rutherford filed an amended motion to compel
defendant VKND Kendall LLC to respond to written discovery requests and produce
documents, and for monetary sanctions. Docket No. 24. Plaintiff’s arguments are
supported by the declaration of his counsel Tristan P. Jankowski (“Jankowski Decl.”) and
exhibits. On June 15, 2021, defendant filed an opposition supported by the declaration of
its counsel Frank A. Weiser (“Weiser Decl.”). Docket No. 25. Plaintiff filed a reply on
June 21, 2021 (docket no. 26) along with a request for judicial notice (“RJN”) of five
documents (docket no. 27).

      The court found a hearing on the motion would not be of assistance and so vacated
the hearing scheduled for July 6, 2021. The court now largely grants plaintiff’s motion to
compel, except that the court denies his request for sanctions.

                                              II. BACKGROUND

      On October 13, 2020, plaintiff filed a First Amended Complaint (“FAC”) alleging
defendant violated the Americans with Disabilities Act (“ADA”) and the California
Unruh Civil Rights Act (“Unruh”). Docket No. 9. Plaintiff alleges he is legally disabled
and relies upon mobility devices to ambulate. See FAC ¶ 1. He is also the holder of a
disabled person parking placard. Id.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
   Case 5:20-cv-01746-JGB-SP Document 29 Filed 07/09/21 Page 2 of 6 Page ID #:249

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-1746-JGB (SPx)                                     Date   July 9, 2021
 Title          James Rutherford v. Dootson Property Management, L.P., et al.

       On or about June 23, 2020, plaintiff allegedly visited defendant’s business to
browse its menu and confirm its compliance with federal and state disability laws. See id.
¶ 8. He claims the business had several architectural barriers, such as no parking spaces
designated for people with disabilities. See id. ¶¶ 11-12. He seeks injunctive relief,
actual and statutory damages, deterrence damages, and attorney’s fees and costs. See id.
at 9. Defendant answered the FAC on December 18, 2020.

      On March 10, 2021, plaintiff served defendant with requests for admissions,
requests for production of documents, and interrogatories. Jankowski Decl. ¶ 3, Ex. 1.
On April 9, defendant requested a three-week extension to respond to the discovery
requests, making May 3 the new deadline. Id. ¶ 4, Ex. 2. Notwithstanding this extension,
defendant waited until May 11 to serve responses to plaintiff’s requests for admissions,
and has yet to respond to the other discovery requests. Id. ¶ 5, Ex. 3.

        On May 12, plaintiff sent defendant a letter requesting complete responses to his
interrogatories and document requests by May 19, or a meet-and-confer conference under
Local Rule 37-1 within the next ten days. Id. ¶ 6, Ex. 4. Defendant did not respond to
this letter. Id. ¶ 7. Plaintiff wrote to defendant on May 24 again to request a discovery
conference. Id. ¶ 7, Ex. 5. Defendant also ignored that communication. Id. ¶ 7.
Defendant failed to respond to a third request for a discovery conference sent on May 27.
Id. ¶ 8, Ex. 6.

                                          III. DISCUSSION

      Plaintiff moves for an order compelling defendant to respond to his document
requests and interrogatories without objections. Ntc. of Mtn. at 1-2. Plaintiff also seeks
monetary sanctions for defendant’s failure to comply with court rules. Id. at 2.

       Plaintiff’s motion is not in the form of a joint stipulation, but plaintiff complied
with Local Rule 37-2.4 by filing a declaration establishing that opposing counsel failed to
confer in a timely manner under Local Rule 37-1. Thus, the court addresses the merits of
plaintiff’s motion to compel.

A.       Judicial Notice Is Appropriate

         In support of his reply, plaintiff requests judicial notice of five declarations that
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 2 of 6
   Case 5:20-cv-01746-JGB-SP Document 29 Filed 07/09/21 Page 3 of 6 Page ID #:250

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-1746-JGB (SPx)                                     Date   July 9, 2021
 Title          James Rutherford v. Dootson Property Management, L.P., et al.

defense counsel filed in other cases in this district, including:

         1.      Declaration in response to order to show cause regarding dismissal for
                 lack of prosecution filed on March 4, 2019 in Meggs v. GT Hotels,
                 Inc., No. 5:18-cv-2254-SJO (SHKx).
         2.      Declaration regarding failure to respond to court’s order to show
                 cause filed on July 19, 2019 in Ho v. Balubhai, No. 8:19-cv-529-JLS
                 (DFMx).
         3.      Declaration in support of ex parte application to vacate default filed
                 on January 24, 2020 in Rutherford v. Ahir, No. 5:19-cv-2376-SVW
                 (SPx).
         4.      Declaration in support of ex parte application to continue motion for
                 summary judgment filed on August 11, 2020 in Rutherford v. Nites
                 Inn Corp., No. 5:19-cv-2165-FLA (SHKx).
         5.      Declaration in support of response to order to show cause regarding
                 sanctions filed on April 7, 2021 in Perri v. Patel, No. 2:20-cv-5782-
                 JFW (GJSx).

See Docket No. 27.

        Federal Rule of Evidence 201 provides: “[t]he court may judicially notice a fact
that is not subject to reasonable dispute because it: (1) is generally known within the trial
court’s territorial jurisdiction; or (2) can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). For
instance, courts may take judicial notice of court filings and other matters of public
record. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)
(citation omitted).

       The court records that plaintiff seeks judicial notice of are relevant to the court’s
analysis of plaintiff’s sanctions request. Accordingly, the court grants plaintiff’s request
for judicial notice of the five documents.

B.       Defendant Must Respond to the Outstanding Discovery Requests Without
         Objections

         A party may serve up to 25 written interrogatories, unless otherwise stipulated or
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 3 of 6
   Case 5:20-cv-01746-JGB-SP Document 29 Filed 07/09/21 Page 4 of 6 Page ID #:251

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-1746-JGB (SPx)                                     Date   July 9, 2021
 Title          James Rutherford v. Dootson Property Management, L.P., et al.

ordered by the court. Fed. R. Civ. P. 33(a)(1). The responding party must serve its
answers and any objections within 30 days of being served with the interrogatories, and
any ground not stated in a timely objection is waived unless the court excuses the failure
for good cause. Fed. R. Civ. P. 33(b)(2), (b)(4).

       Under Rule 34, a party may request documents “in the responding party’s
possession, custody, or control.” Fed. R. Civ. P. 34(a)(1). The responding party must
respond in writing within 30 days and is obligated to produce all specified relevant and
non-privileged documents, tangible things, or electronically stored information in its
possession, custody, or control. Fed. R. Civ. P. 34(a) to (b). Alternatively, a party may
state an objection to a request, including the reasons. Fed. R. Civ. P. 34(b)(2)(B).

       Here, defendant concedes he must respond to the outstanding discovery requests
without objection. See Weiser Decl. ¶ 23 (“I hope to have the verified responses without
objection to the Plaintiff before the hearing.”). Indeed, defendant has waived any
objection to the discovery requests due to his failure to timely respond. Richmark Corp.
v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) (“It is well
established that a failure to object to discovery requests within the time required
constitutes a waiver of any objection.” (citations omitted)). Defense counsel asks the
court to deny the motion to compel as moot “in the event that I respond to the discovery
before the hearing.” Weiser Decl. ¶ 24. As of the date of this order, however, there is no
evidence that defendant has complied with its discovery obligations. Accordingly, the
court rejects defendant’s request to deny this motion as moot. The court orders defendant
to respond to plaintiff’s document requests and interrogatories in full and without
objection within seven days of this order.

C.       The Court Denies Plaintiff’s Request for Sanctions

        Plaintiff seeks monetary sanctions under either Federal Rule of Civil Procedure 37
or Local Rule 37-4. Mtn. at 5. His counsel requests $2,100 for six hours of work spent
litigating this motion to compel at an hourly rate of $350. Id.

       Rule 37(a)(5) provides that the prevailing party on a discovery motion is entitled to
an award of its reasonable expenses incurred in bringing or opposing the motion,
including attorney’s fees, except no payment should be ordered if: (1) the motion was
filed before the moving party made a good faith effort to resolve the dispute; (2) the
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 4 of 6
   Case 5:20-cv-01746-JGB-SP Document 29 Filed 07/09/21 Page 5 of 6 Page ID #:252

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-1746-JGB (SPx)                                     Date   July 9, 2021
 Title          James Rutherford v. Dootson Property Management, L.P., et al.

losing party’s position was substantially justified; or (3) other circumstances make award
of expenses unjust. Moreover, Local Rule 37-4 warns that “failure of any counsel to
comply with or cooperate in the foregoing procedures may result in the imposition of
sanctions.”

       Defense counsel asks the court to deny sanctions in consideration of numerous
personal and medical issues he has been facing, which he details in his declaration. See
generally Weiser Decl. The medical problems he recounts are serious and extensive. As
a sole practitioner, he claims those medical problems have caused a significant backlog in
his heavy trial and appellate calendar and contributed to his failure to file timely
responses to plaintiff’s discovery requests. Id. ¶ 2.

       Although the court sympathizes with defense counsel’s situation, his failure to
timely comply with his most basic procedural obligations has real consequences for the
court, plaintiff, and his client. The court and plaintiff had to spend valuable resources on
this practically unopposed motion that could have been avoided. Defense counsel’s
client suffers due to the automatic deemed admissions and the waiver of objections to
other discovery requests.

       What is most concerning, though, is that defense counsel’s procedural violations in
this case appear to be part of a pattern of similar conduct over the last few years. See
generally RJN, Exs. 1-5. Under these circumstances, which defense counsel himself has
recounted, defense counsel should not continue to maintain a “heavy trial and appellate
calendar.” Indeed, it is troubling that he took on representation of defendant in this case
knowing that he has a backlog and has been unable to fulfill his litigation duties
diligently over the past few years.

       The court reminds defense counsel that the California Rules of Professional
Conduct prohibit attorneys from “intentionally, repeatedly, recklessly or with gross
negligence fail[ing] to act with reasonable diligence in representing a client.” Cal. R.
Prof. Conduct 1.3(a) (State Bar of Cal. 2021). “Reasonable diligence” is defined as
“act[ing] with commitment and dedication to the interests of the client and . . . not
neglect[ing] or disregard[ing], or unduly delay[ing] a legal matter entrusted to the
lawyer.” Cal. R. Prof. Conduct 1.3(b). Notwithstanding his personal hardship, defense
counsel has an ethical duty to either litigate this case with reasonable diligence or request
substitution.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 5 of 6
   Case 5:20-cv-01746-JGB-SP Document 29 Filed 07/09/21 Page 6 of 6 Page ID #:253

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-1746-JGB (SPx)                                     Date   July 9, 2021
 Title          James Rutherford v. Dootson Property Management, L.P., et al.

        Despite its concerns, the court denies plaintiff’s request for sanctions because he
fails to satisfy his burden of establishing entitlement to the requested amount of
sanctions. See Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933, 76 L. Ed. 2d 40
(1983) (“[T]he fee applicant bears the burden of establishing entitlement to an award and
documenting the appropriate hours expended and hourly rates.”). Specifically, plaintiff
had a duty to submit “satisfactory evidence” in support of his requested hourly rate of
$350. Novel v. Los Angeles Cnty. Sheriff’s Dep’t, 2020 WL 3884438, at *3 (C.D. Cal.
Mar. 30, 2020) (internal quotation marks omitted). But he does not even provide
evidence of the number of years of experience he has. Thus, there is insufficient
evidence for the court to determine a reasonable sanction. For this reason, the request for
sanctions is denied, and the court will not analyze defense counsel’s claim of excusable
neglect.

                                         IV. CONCLUSION

       Accordingly, the court grants in large part plaintiff’s motion to compel (docket no.
24) but denies his request for sanctions. Defendant is ordered to respond in full to
plaintiff’s outstanding document requests and interrogatories without objection, including
producing all responsive documents, within seven days, that is, by July 16, 2021, unless
otherwise agreed by plaintiff. Defense counsel must also provide a copy of this order to
his client, defendant VKND Kendall LLC, within three days of the date of this order.

      The court warns defense counsel that further failure to comply with his
discovery obligations as ordered herein may result in sanctions, which could include
monetary sanctions and/or referral to the California State Bar for disciplinary
action.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 6 of 6
